                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

FIFE M. WHITESIDE,                      *

      Plaintiff,                        *

vs.                                     *
                                                CASE NO. 4:16-CV-313 (CDL)
GEICO INDEMNITY COMPANY,                *

      Defendant.                        *


                                    O R D E R

      Defendant renewed its motion for judgment as a matter of law

that it made during the trial.               In the alternative, Defendant

seeks a new trial.           Defendant also asks the Court to certify

three questions to the Georgia Supreme Court.                For the reasons

explained in the remainder of this Order, the motions (ECF Nos.

137 & 138) are denied.

                                    THE TRIAL

      As   recounted   in    more   detail    below,   Defendant   rejected   a

time-limited offer to settle a liability claim for its insured’s

policy limits of $30,000.           At that time, coverage existed under

the   insurance    policy.      After   the   time-limited   demand   expired

without acceptance, Terry Guthrie, the injured person, filed an

action against the driver of the vehicle, Bonnie Winslett.               When

that action was filed, Winslett would have been a covered insured

under the policy.      Winslett allowed the case to go into default,
and a default judgment was entered against her in the amount of

$2,916,204.00.     Guthrie filed an involuntary bankruptcy petition

against Winslett, and the bankruptcy trustee (“Plaintiff”) filed

this   action   against    Defendant       to    recover     for    bad    faith   or

negligent failure to settle the underlying personal injury claim.

       The jury returned a verdict in favor of Plaintiff, finding

as follows: (1) Defendant failed to exercise the degree of care a

reasonably prudent insurance company should exercise when it did

not accept the policy limits demand of $30,000; (2) Defendant’s

failure to accept the demand was a proximate cause of the default

judgment that was later entered against Winslett; (3) Winslett’s

contributory negligence was also a proximate cause of the default

judgment; and (4) Winslett was 30% at fault and Defendant was 70%

at fault for the default judgment.                 Verdict 1-2, ECF No. 117.

Based on these findings, the jury awarded damages to Plaintiff

for the amount that the default judgment exceeded the liability

limits of $30,000, to be reduced by 30%.                Based on the parties’

stipulation as to accrued interest on the judgment and after

reduction for Winslett’s fault, the Court entered judgment in

favor of Plaintiff in the amount of $2,763,742.00.                    Am. J., ECF

No. 124.

                           DEFENDANT’S ARGUMENTS

       Defendant   makes   three    basic       arguments    in    support    of   its

motion   for    judgment   as   a   matter       of   law:    (1)    the     evidence


                                       2
introduced        at     trial    established             as     a    matter       of    law    that

Winslett’s failure to notify Defendant of the lawsuit when it was

served    upon     her     was    the    sole       proximate         cause       of   the    default

judgment;     (2)        O.C.G.A. §      33-7-15(c)             and   the     insurance        policy

excuse Defendant of any liability for its failure to accept the

policy      limits       demand     because         its     insured         failed      to     notify

Defendant of the lawsuit when it was served upon her; and (3) the

Court’s ruling that Defendant could not contest the amount of the

default judgment violates Defendant’s constitutional due process

rights.      The Court addresses each of these arguments in turn.

                                             DISCUSSION

I.    Proximate Cause

      This        case     presented          classic       issues       related         to     legal

causation.         Guthrie, who was riding his bicycle, was struck by

Winslett, who was operating a motor vehicle.                                Guthrie was taken

to the hospital by ambulance where he received treatment and

diagnostic tests.            His medical expenses for two hospital visits

slightly exceeded $9,000.                At the time of the wreck, Winslett was

operating a vehicle she had borrowed from a friend.                                    Winslett did

not   have    a    driver’s       license       and       was    cited      for    operating      the

vehicle without a license.                   Defendant nevertheless treated her as

a permissive driver and accepted her as an insured under its

policy that covered the vehicle.                          It never questioned coverage

for   the    accident       prior       to    the       entry    of   the     default        judgment



                                                    3
against     Winslett,      its    insured,        and    it      never    disputed        that

Winslett was liable.

    Shortly      after     the   wreck,       Guthrie’s       counsel         made    a   time-

limited     demand     for     the   policy’s          $30,000     liability          limits.

Defendant made a counteroffer of $12,000.                     Defendant did not ask

for additional time or information before it rejected the policy

limits demand with its counteroffer.                     Guthrie’s counsel ignored

the counteroffer and filed suit on behalf of Guthrie against

Winslett.     Winslett was served with the lawsuit, but neither she

nor Guthrie’s counsel notified Defendant of the lawsuit.                                   The

lawsuit   went     into    default,     and      Guthrie’s       counsel       subsequently

obtained a default judgment against Winslett in the amount of

$2,916,204.00.        Defendant had no notice of the default judgment

until after it was entered.             Defendant sought to have the default

judgment set aside, but that motion was denied and the denial was

affirmed by the Georgia Court of Appeals.                        Accordingly, Winslett

has a final and enforceable judgment against her in the amount of

$2,916,204.00.

    Winslett was forced into bankruptcy, and the trustee of her

bankruptcy estate filed this action against Defendant on behalf

of her creditors, including Guthrie.                     Plaintiff claimed in this

action that Defendant’s bad faith failure to accept the policy

limits    demand     proximately      caused       the    judgment       to    be    rendered

against    Winslett       in   excess   of       the    policy    limits.            Defendant


                                             4
maintains that it cannot be liable for the excess judgment, even

if it should have paid the policy limits demand, because it was

never notified of the lawsuit before it went into default.

     The Court concluded that genuine factual disputes existed as

to   proximate   cause,    intervening   cause,   and   contributory

negligence.   Without objection, the Court instructed the jury on

these issues as follows:

     If you find that GEICO failed to exercise that degree
     of care that a reasonably prudent insurance company
     would exercise under the circumstances in this case,
     then the second issue you must decide is whether the
     Plaintiff has proved by a preponderance of the evidence
     that the default judgment against Bonnie Winslett was
     caused by GEICO’s failure to exercise this degree of
     care.

     When considering whether GEICO’s conduct “caused” the
     default judgment, you must use the legal meaning of
     “causation.”   Under the law, there are two aspects of
     legal causation.    First, for the default judgment to
     have been caused by GEICO’s failure to exercise the
     degree of care that a reasonable insurance company
     would have exercised under the circumstances, Plaintiff
     must prove that the default judgment would not have
     occurred if GEICO had acted in a reasonably prudent
     manner.   So that is the first step in the causation
     analysis.    The second aspect of legal causation is
     known as “proximate cause.” Proximate cause under the
     law places some boundaries on what can be considered
     the legal cause of an injury and damages.

     For example, if on your way to court this morning, you
     ran a red light and collided with someone in the
     intersection who had a green light, what caused you to
     collide with the other vehicle? Someone might say that
     if you had stayed in bed this morning and had not come
     to court, the wreck would have never have happened.
     So you coming to court this morning caused you to be in
     that intersection and caused the wreck. But under the
     law you coming to court would not be the proximate



                                  5
cause of the wreck. The connection between you coming
to court and the wreck is not sufficiently close to be
the proximate cause of the collision.    The proximate
cause of the wreck would be your failure to stop when
the light was red.

Under the law, “proximate cause” means that cause
which, in a natural and continuous sequence, produces
an event, and without which cause such event would not
have occurred.      So, when I use the expression
“proximate cause,” I mean a cause that, in the natural
or ordinary course of events, produced the event.    In
order to be a proximate cause, the act or omission
complained of must be such that a person using ordinary
care would have foreseen that the event, or some
similar event, might reasonably result from it. There
may be more than one proximate cause of an event.

The mere fact that one event chronologically follows
another is not enough, on its own, to establish a
causal connection between them.     In some cases, an
intervening act may “cut off” causation for an event
that occurred after that intervening act.       But an
intervening act does not break the causal connection
between a defendant’s conduct and an event if the
intervening act was triggered by the defendant’s
conduct and could have reasonably been anticipated or
foreseen by the defendant. So, a defendant may be held
liable for an injury or damages when that defendant’s
failure to exercise reasonable care puts other forces
in motion or operation resulting in the injury or
damages when such other forces are the natural and
probable result of the act that the defendant committed
and that reasonably should have been foreseen by the
defendant.    When the injuries or damages could not
reasonably   have  been   foreseen   as  the   natural,
reasonable, and probable result of the original failure
by the defendant to exercise reasonable care, then the
defendant’s original failure to exercise reasonable
care is not a proximate cause of the injury or damages,
and there can be no recovery.    If the chain reaction
that resulted from the defendant’s alleged failure to
exercise reasonable care could reasonably have been
foreseen as the natural, reasonable, and probable
result of the defendant’s original failure by the
defendant to exercise reasonable care, then the
defendant’s original failure to exercise reasonable



                           6
care can be a proximate cause of plaintiff’s injuries
or damages, and plaintiff may recover.

In this case, you must decide whether GEICO’s failure
to pay the policy limits demand was a proximate cause
of the default judgment.    GEICO contends that Bonnie
Winslett’s failure to notify GEICO of the lawsuit was
an intervening act that breaks the causal chain between
GEICO’s conduct in declining Terry Guthrie’s policy
limits demand and the default judgment against Bonnie
Winslett.    GEICO further asserts that it could not
reasonably have anticipated that an insured like Bonnie
Winslett would fail to notify it of a lawsuit against
her and allow the lawsuit to go into default because
GEICO’s insurance policy required that GEICO receive
notice of any lawsuit against its insured as a
condition of coverage.      To decide whether Bonnie
Winslett’s conduct was an intervening act that cuts off
causation from GEICO’s failure to pay the policy limits
demand, you must determine whether GEICO reasonably
could have anticipated under the circumstances that
Bonnie Winslett would not notify GEICO of the lawsuit
and that it would go into default and result in a
default judgment against Bonnie Winslett.       GEICO’s
failure to pay the policy limits demand cannot be a
proximate cause of the default judgment unless, under
the   circumstances,  GEICO   should   have  reasonably
anticipated that Bonnie Winslett would not notify it of
the lawsuit and a default judgment could result against
Ms. Winslett.

If you determine that GEICO’s failure to exercise that
degree of care that a reasonably prudent insurance
company would have exercised under the circumstances
was a proximate cause of the default judgment, then you
would answer “Yes” to Question 2 on the verdict form.
If you find that Plaintiff failed to prove that GEICO’s
conduct was a proximate cause of the default judgment,
you would answer “No” to Question 2 on the verdict
form, and that would end your deliberations.

If you answer “Yes” to Question 2, then you must next
determine  whether  GEICO’s   conduct  was   the  sole
proximate cause of the default judgment.     To answer
this question, you must determine whether Bonnie
Winslett was negligent and, if so, whether her
negligence, combined with GEICO’s conduct, was a
proximate cause of the default judgment.   If you find


                           7
that Bonnie Winslett was not negligent or that her
negligence was not a proximate cause of the default
judgment, that means you find that GEICO’s conduct was
the sole proximate cause of the default judgment.

GEICO contends that Bonnie Winslett was negligent when
she failed to notify GEICO of Terry Guthrie’s lawsuit
and when she failed to respond to the lawsuit.   GEICO
also contends that Bonnie Winslett’s negligence was a
proximate cause of the default judgment against Bonnie
Winslett.   Plaintiff denies that Bonnie Winslett was
negligent.    GEICO has the burden of proof on this
defense. “Negligence” is the failure to use reasonable
care, which is the care that a reasonably careful
person would use under like circumstances.  Negligence
is doing something that a reasonably careful person
would not do under like circumstances or failing to do
something that a reasonably careful person would do
under like circumstances.

If you find that Bonnie Winslett was negligent, then
you must determine whether her negligence was a
proximate cause of the default judgment.    As I stated
previously, there may be more than one proximate cause
of an event.   If two or more acts operate directly or
happen together in bringing about an event, then both
acts together can be considered the proximate cause of
the event.    The fact that the event would not have
happened if only one of the acts had occurred does not
prevent (or limit) the other act from constituting the
proximate cause. If both acts contributed directly and
concurrently or together in bringing about the event,
they together constitute the proximate cause.

If you find by a preponderance of the evidence that
Bonnie   Winslett  was  not   negligent  or   that  her
negligence was not a proximate cause of the default
judgment against her, you would answer “No” to Question
3 on the verdict form. If you answer “No” to Question
3, this means that you find that GEICO’s conduct was
the sole proximate cause of the default judgment
against Bonnie Winslett and that Plaintiff should be
awarded $2,886,204.00, and you should place a check on
that finding in the verdict form.        If you award
Plaintiff damages, you should go to Question 5 on the
verdict form.




                           8
    If you find by a preponderance of the evidence that
    Bonnie Winslett was negligent and that her negligence
    was a proximate cause of the default judgment, you
    would answer “Yes” to Question 3 on the verdict form.
    If you answer “Yes” to Question 3, this means that you
    find that GEICO’s conduct was not the sole proximate
    cause of the default judgment, and you must go to
    Question 4 and determine Bonnie Winslett’s percentage
    of fault compared to that of GEICO.    If you find that
    Bonnie Winslett’s percentage of fault is 50% or
    greater, then Plaintiff is not entitled to recover any
    damages on behalf of Bonnie Winslett’s bankruptcy
    estate, and that would end your deliberations. If you
    find that Bonnie Winslett’s percentage of fault is less
    than 50%, then that means you are making an award in
    favor of Plaintiff against GEICO in the amount of
    $2,886,204.00 (the amount of the verdict in excess of
    the policy limits), reduced by the percentage of fault
    you assign to Bonnie Winslett. And you should place a
    check on that finding in the verdict form. If you find
    that Bonnie Winslett’s percentage of fault is less than
    50%, then you should continue to Question 5.

Jury Instructions 9-16, Charge No. 8, ECF No. 121.

    The jury answered the special interrogatories as follows:

    (2) Do you find by a preponderance of the evidence
    that Defendant GEICO Indemnity Company’s failure to
    accept Terry Guthrie’s offer to settle his claims
    against Bonnie Winslett for $30,000 was a proximate
    cause of the default judgment against Bonnie Winslett?

    Answer Yes or No    yes

    * * *

    (3) Do you find by a preponderance of the evidence
    that Bonnie Winslett was negligent and that her
    negligence was a proximate cause of the default
    judgment against her?

    Answer Yes or No    yes

    * * *

    (4) Indicate Bonnie Winslett’s percentage of fault
    compared to that of Defendant GEICO Indemnity Company.


                                9
    Please answer in terms of percentages.                   The total of
    the percentages should add up to 100%.

    Bonnie Winslett             30     %

    GEICO Indemnity Company               70    %

    * * *

      X   We, the jury, find that damages shall be awarded
    to Plaintiff and against Defendant in the amount of
    $2,886,204.00 less the percentage of Ms. Winslett’s
    fault as found above.

Verdict 1-2.

    Defendant        contends   that       no   reasonable    jury   could    have

answered these interrogatories the way this jury did.                  The Court

disagrees.     On the issue of whether Winslett’s conduct was an

intervening    act    sufficient     to    break    the   causal   chain   between

Defendant’s denial of the policy limits demand and the default

judgment, the question is whether it was reasonably foreseeable

to Defendant when it denied the demand that a lawsuit would be

filed, that Winslett may not notify Defendant of the lawsuit,

that the lawsuit thus may go into default, and that a judgment in

excess of the policy limits may be entered against Winslett.                  The

jury found that it was reasonably foreseeable,                     and there was

evidence to support the jury finding.

    Defendant knew that Winslett was not the named insured on

its policy and that she likely would not have a copy of the

policy.   It also knew that she had been cited for driving without

a license, and through minimal investigation could have concluded



                                          10
that she did not have a driver’s license.               Defendant also had

information   reasonably   available   to   it   that    Winslett   was    not

stable, and that she lived in an unrentable apartment with no

electricity and no furniture except for a mattress on the floor.

Defendant had information available to it that should have put it

on notice of Winslett’s unreliability and lack of sophistication,

which would lead a reasonable insurance company to conclude that

such a person may not notify it of a lawsuit or respond to one

served upon her.    Remarkably, no evidence was produced at trial

that Defendant ever explicitly informed Winslett that she should

notify it if she was sued.        Winslett testified that she did

nothing after being served with the suit because she thought

Defendant was handling it based on its prior contact with her.

Notably,   Defendant’s     own   claims      manual      recognizes       that

notwithstanding the notice requirements in the policy, it should

be anticipated that some insureds may not notify Defendant of a

lawsuit and Defendant’s employees should take precautions:

    When an insured is served, he is then obligated by the
    terms of the policy to “send us all papers dealing with
    claims or suits immediately.”     While an insured has
    this obligation placed upon him or her by the terms of
    the policy, good practice is to remind the insured of
    the   importance   of   this   obligation   while   the
    investigation of the claim is underway. If the examiner
    feels there is a good chance that suit will be filed,
    remind the insured of his or her obligation in writing.
    The insured should be instructed to call us immediately
    upon receipt of a summons and complaint and to send to
    us the summons and complaint via registered or
    certified mail.


                                  11
Pl.’s Trial Ex. P48 at IX-6 to IX-7, Claims Manual, ECF No. 119-9

at 12-13

    Based     on    the     foregoing,    the    Court     finds    that       evidence

existed     from    which    a     reasonable    jury      could    conclude        that

Defendant’s failure to accept the policy limits demand was                             a

proximate    cause    of     the    excess    judgment     and     that    Winslett’s

intervening conduct was reasonably foreseeable such that it did

not break the chain of causation as a superseding cause.                              As

courts have long recognized, jurors, using their common sense and

every day experience, are best equipped to answer these types of

questions involving legal causation.                 See, e.g., Ontario Sewing

Co., Ltd. v. Smith, 572 S.E.2d 533, 536 (Ga. 2002) (in which

former    Justice    Sears,      who   coincidentally      appears        to   be   lead

counsel for Defendant in this action for post-trial motions and

presumably appeal purposes, stated that “it is axiomatic that

questions    regarding       proximate       cause   are    ‘undeniably        a    jury

question’ and may only be determined by the courts ‘in plain and

undisputed cases’” (quoting Atlanta Obstetrics & Gynecology Grp.,

P.A. v. Coleman, 398 S.E.2d 16, 18 (Ga. 1990))).                     The causation

question presented here is not plain and undisputed.                      It would be

judicial arrogance for a single judge to second guess the jury’s

resolution of the disputed facts, even if he disagreed with how

the jury resolved them.




                                         12
       The jury here found that Defendant breached its duty to its

insured when it did not accept the policy limits demand; that

this breach was a proximate cause of the default judgment; that

Winslett’s negligence was also a proximate cause of the default

judgment; and that her negligence was 30% compared to Defendant’s

70%.     These findings demonstrate that the jury understood the law

and properly followed the verdict form.            No basis exists for the

Court to second guess the jury.

II.    O.C.G.A. § 33-7-15 and the Policy’s Notice Provisions

       The   Court   agrees    with   Defendant   that   under   the    policy’s

notice provisions, Winslett had a duty to notify GEICO when she

was served with Guthrie’s lawsuit, and she breached the policy’s

notice provisions when she failed to do so.                 The Court further

agrees that Winslett’s failure to notify Defendant would likely

prevent her from recovering against Defendant on a                     breach of

contract claim for the policy limits of that policy.                     But the

claim in this court is not a breach of contract claim on the

policy.      It is a tort claim for bad faith failure to settle the

liability claim—a claim that was undisputedly covered under the

policy    at   the   time     of   Guthrie’s   settlement    demand.       While

Winslett’s conduct in failing to notify Defendant of the lawsuit

could certainly be considered as evidence of her negligence and

if that negligence were found to be 50% or greater would prevent

her recovery on the tort claim, the Court has concluded that it


                                        13
does not prevent her recovery on the tort claim as a matter of

law.     The   jury   was   properly   instructed   on   these   issues   and

rejected, as a matter of fact, that Winslett’s negligence was

equal to or greater than Defendant’s failure to exercise that

degree of care that a reasonably prudent insurance company would

exercise under the circumstances.           As the Court has previously

explained, this was a jury question.          Whiteside v. GEICO Indem.

Co., No. 4:16-CV-313 (CDL), 2017 WL 6347174, at *5-*8 (M.D. Ga.

Dec. 12, 2017).       At trial, sufficient evidence was introduced to

support the jury’s finding.

       Defendant argues that O.C.G.A. § 33-7-15 prevents recovery

here.   That statute states:

       (a) No motor vehicle liability insurance policy
       covering a motor vehicle principally garaged or
       principally used in this state shall be issued,
       delivered or issued for delivery, or renewed in this
       state unless such policy contains provisions or has an
       endorsement thereto which specifically requires the
       insured to send his insurer, as soon as practicable
       after the receipt thereof, a copy of every summons or
       other process relating to the coverage under the policy
       and to cooperate otherwise with the insurer in
       connection with the defense of any action or threatened
       action covered under the policy.

       (b) Noncompliance by the insured with this required
       provision or endorsement shall constitute a breach of
       the insurance contract which, if prejudicial to the
       insurer, shall relieve the insurer of its obligation to
       defend its insureds under the policy and of any
       liability to pay any judgment or other sum on behalf of
       its insureds.

       (b.1) In the event the insurer denies coverage and it
       is determined by declaratory judgment or other civil



                                       14
      process that there is in fact coverage, the insurer
      shall be liable to the insured for legal cost and
      attorney’s fees as may be awarded by the court.

      (c) Subsections (a) and (b) of this Code section shall
      not operate to deny coverage for failure to send a copy
      of a summons or other process relating to policy
      coverage if such documents are sent by a third party to
      the insurer or to the insurer’s agent by certified mail
      or statutory overnight delivery within ten days of the
      filing of such documents with the clerk of the court.
      If the name of the insurer or the insurer’s agent is
      unknown, the third party shall have a period of 30 days
      from the date the insurer or agent becomes known in
      which to send these required documents. Such documents
      must be sent to the insurer or agent at least 30 days
      prior to the entry of any judgment against the insured.

O.C.G.A. § 33-7-15.

      The    plain     language   of    the      statute     provides   that   if    an

insured fails to notify its insurance carrier of a lawsuit, this

noncompliance        “shall   constitute         a    breach    of    the   insurance

contract which, if prejudicial to the insurer, shall relieve the

insurer     of   its   obligation      to   defend     its     insured[]    under   the

policy and of any liability to pay any judgment or other sum on

behalf of its insured[].”              Id. § 33-7-15(b) (emphasis added);

accord Def.’s Trial Ex. D23, Ga. Family Auto. Ins. Policy 6, ECF

No. 119-27 at 9 (tracking the language of O.C.G.A. § 33-7-15(b)

and stating that if the insured fails to comply with the policy’s

notice provision, Defendant will be relieved of “any liability to

pay any judgment or other sum on [the policyholder’s] or any

other insured[‘]s behalf”).            Thus, if an insured fails to notify

its   insurer    of    a   lawsuit   and     the     insurer    is   prejudiced,    the



                                            15
insured loses any coverage she may have under the policy and the

insurer has no obligation to pay any person who has a claim

against its insured.            But this provision does not immunize an

insurance company from having to compensate its own insured if it

commits tortious conduct by failing to pay a policy limits demand

in bad faith.       The phrase “on behalf of its insured” does not

mean “to its insured.”           Defendant’s policy may not contractually

require it to pay Guthrie “on behalf of” its insured, Winslett;

but neither the statute nor the policy relieves Defendant from

compensating     its    insured,    Winslett,        for   its   tortious    conduct

directed toward her.

    Defendant also argues that the policy bars all claims, not

just breach of contract claims, if the insured does not comply

with the policy’s terms and conditions because it states that

“[n]o   suit     will    lie    against   [Defendant]        . . .    [u]nless      the

insured   has    fully    complied    with     all    the    policy’s      terms    and

conditions.”      Def.’s Trial Ex. D23, Ga. Family Auto. Ins. Policy

6, ECF No. 119-27 at 9.             Defendant argues that this provision

clearly   bars    not    only   claims    under   the      policy    but   also    tort

claims for bad faith or negligent failure to settle a claim.                        But

this language does not clearly or expressly bar extra-contractual

damages claims resulting from Defendant’s tortious conduct.

    Defendant further emphasizes that if a claim had been made

under the policy after Winslett failed to comply with certain


                                          16
policy provisions, then the claim would not have been covered

under the policy.          Defendant is correct that if there is no

coverage for a claim, there can be no recovery for bad faith

refusal to pay the claim.                See, e.g., Parris & Son, Inc. v.

Campbell, 196 S.E.2d 334, 340–41 (Ga. Ct. App. 1973) (finding

that because the insurer offered to pay the full amount of its

liability under the policy, it could not be liable for refusing

to pay a larger amount demanded by the insured).                         But Defendant

cited no authority suggesting that if an insurer in bad faith or

negligently    rejects     a    settlement     demand       for    a    claim    that   is

covered under the policy—like Guthrie’s claim was—the insured’s

subsequent    conduct     voids    the    insured’s     failure-to-settle            tort

claim as a matter of law.

       Of course, the insured’s failure to notify her insurer can

certainly     be    considered    in     determining    whether         the     insured’s

failure to notify the insurer constitutes contributory negligence

or the proximate cause of the default judgment.                        And the jury in

this   case   did    consider     that    conduct.      But       the   Court     rejects

Defendant’s        continued    insistence     that     a    breach       of    contract

defense excuses its tortious conduct as a matter of law.

III. Opportunity to Contest Amount of Excess Verdict

       Defendant argues that its constitutional due process rights

were violated by the Court’s ruling that it could not contest the

amount of the        final judgment       against its insured.                  Defendant


                                          17
further argues that the amount of the default judgment was not

the   proper      measure     of     damages     for        its    insured’s          injury.

Defendant       misunderstands       the    nature     of    the       injury    that    its

insured suffered due to its failure to settle the claim and the

constitutional implications.               Defendant’s insured has a final and

enforceable judgment against her in the amount of $2,916,204.00.

That judgment has not been set aside and was affirmed on appeal.

Thus, it is a certain liability of Winslett.                       She owes the full

amount of the judgment.              Had Defendant complied with its duties

under the law, as found by the jury, she would not be facing this

certain liability.           Consequently, it is undisputed that because

of Defendant’s failure, Winslett suffered damages in the amount

of the judgment (less the reduction for her own negligence and

the   $30,000     policy     coverage       limits,    which       Plaintiff      did    not

pursue in this action).              Allowing Defendant to argue that the

judgment amount was not reasonable would not change the amount of

liability       that   Winslett      is    exposed    to     as    a    result    of    that

judgment.       Moreover, it would require a separate mini-trial of

the underlying case which has already been litigated once.

      As   to    the   constitutional        implications,         it    was    reasonably

foreseeable to Defendant when it failed to accept the policy

limits demand that a lawsuit would be filed and that it was

possible for a verdict in excess of the policy limits to be

rendered.         It   was    also    foreseeable          that    if    a     jury    found


                                            18
Defendant’s failure to pay the limits to have been unreasonable,

then   Defendant     could      be     on    the    hook     for     any    excess     verdict,

particularly an excess verdict that has been reduced to a final

judgment and upheld on appeal.                      Thus, while Defendant did not

have   an    opportunity        to    attack        the     amount    of    the     underlying

judgment, it certainly had an opportunity to avoid it by paying

the policy limits demand; and it had an opportunity to contest it

after it was issued in the state court action by seeking to have

it set aside, which it did, albeit unsuccessfully.

       In support of its due process argument, Defendant points to

the general principle that due process requires notice and an

opportunity to be heard.              Def.’s Br. in Supp. of Mot. for J. as a

Matter of Law 12, ECF No. 137-1 (citing Mullane v. Cent. Hanover

Bank & Tr. Co., 339 U.S. 306, 320 (1950), which concluded that

notice by publication on beneficiaries of a common trust fund did

not    satisfy      due   process           for     depriving        beneficiaries           whose

whereabouts are known of their property interests).                                    Defendant

also    relies      on    one        Georgia        case,     which        stands      for     the

unremarkable principle that when an insurer receives notice of a

lawsuit against its insured but fails to participate in                                       that

action,     there   is    no    denial       of     due   process      based      on    lack    of

notice.     Ga. Farm Bureau Mut. Ins. Co. v. Martin, 433 S.E.2d 315,

316-17 (Ga. Ct. App. 1993), rev’d on other grounds, 444 S.E.2d




                                               19
739 (Ga. 1994).       But Martin is silent on the issues raised in

this case.

     In addition, Defendant cites a number of non-Georgia cases

concluding   that    the    amount    of   a    default     judgment   against   an

uninsured    motorist      is   not   binding    on   the    uninsured   motorist

carrier in the insured’s subsequent action against the carrier to

recover uninsured motorist benefits under the policy unless the

carrier receives due process, such as an opportunity to intervene

in the underlying action between the insured and the uninsured

motorist.    See, e.g., Burge v. Mid-Continent Cas. Co., 933 P.2d

210 (N.M. 1996); Champion Ins. Co. v. Denney, 555 So. 2d 137, 138

(Ala. 1989); Nationwide Mut. Ins. Co. v. Webb, 436 A.2d 465 (Md.

1981).1   None of these cases addresses the unique circumstances in

this action.        Here, the issue is not whether policy coverage

exists for the amount of Guthrie’s judgment against Winslett but

rather the amount of damages Winslett suffered because Defendant

unreasonably rejected Guthrie’s policy limits demand.


1
  All but one of the twelve non-Georgia cases cited by Defendant on this
issue involve the same basic uninsured motorist coverage issue, and the
policy in many of the cases stated that an underlying judgment against
an uninsured motorist was not conclusive on liability or damages unless
the insurer received notice of the underlying action. The other case,
Topliff v. Chicago Insurance Co., 122 P.3d 922 (Wash. Ct. App. 2005),
was an action by an attorney against his malpractice insurer that
declined coverage under a policy exclusion.        Though the attorney
properly served the insurer under the relevant state law by delivering
a copy of the summons and complaint to the insurance commissioner, the
insurance commissioner did not notify the insurer.       Therefore, the
court of appeals affirmed the trial court’s decision to vacate the
attorney’s default judgment against the insurer.


                                        20
    This     case     presented     classic      jury    issues    with     no

constitutional implications.        Defendant simply does not like the

result.    Verdict disappointment has never been a proper basis for

nullifying   the    findings   of   a    jury,   when   those   findings   are

supported by the evidence and the law.           Defendant is not entitled

to judgment as a matter of law.              And because the Court cannot

conclude that the verdict is against the great weight of the

evidence, a second bite at the apple is likewise not warranted.

Defendant’s motions are denied.

                     DEFENDANT’S MOTION TO CERTIFY

    In addition to its motions attacking the judgment, Defendant

asks the Court to certify three questions to the Georgia Supreme

Court:

    1. Under O.C.G.A. § 33-7-15 and the terms of the motor
    vehicle insurance policy at issue, can GEICO be held
    liable for an alleged bad faith refusal to accept a
    pre-suit policy limits demand when GEICO received no
    notice   of  the   subsequently-filed personal  injury
    lawsuit and a default judgment was entered in that
    lawsuit without notice to GEICO?

    2. Was the failure of Ms. Winslett to timely provide
    copies of the summons and complaint served upon her to
    GEICO the intervening proximate cause of the entry of
    the default judgment such that GEICO could not be held
    liable for an alleged bad faith refusal to accept a
    pre-suit policy limits demand?

    3. In a suit alleging a bad faith refusal to accept a
    pre-suit policy limits demand, when a default judgment
    is entered against the insured in the subsequently-
    filed personal injury lawsuit without the knowledge of
    the insurer, is the insurer bound by the default
    judgment and is the measure of damages for the bad
    faith claim against the insurer the amount of the


                                        21
    default judgment entered in that lawsuit against the
    insured?

Def.’s Mot. to Certify Questions 1-2, ECF No. 138.

    This Court may certify questions of state law to the Georgia

Supreme Court if there are questions of Georgia law that “are

determinative of the case and there are no clear controlling

precedents    in   the   decisions      of”    the   Georgia       Supreme    Court.

O.C.G.A. § 15-2-9(a).        The decision whether to certify a question

“rests in the sound discretion of the federal court.”                         Lehman

Bros. v. Schein, 416 U.S. 386, 391 (1974).              Defendant argues that

certification of its questions will promote judicial economy.                        In

some cases, certification may certainly “save time, energy, and

resources.”     Id.   Not here.        Defendant did not ask the Court to

certify these questions in its summary judgment motion, following

the Court’s denial of that motion, or following the Court’s order

explaining the causation and damages principles to be applied at

trial—even though it has been clear for months that there are no

Georgia    cases   squarely    addressing      the   precise   issues        in    this

unique case.       Certification at this point, after the Court has

held a trial and a jury has returned a verdict against Defendant,

would not serve the interests of judicial economy.                   Although the

Court     acknowledges   that    the    Georgia      Supreme   Court        has    not

addressed    the   precise    issues    in    this   case,   the    Court     is    not




                                        22
convinced that certification is warranted at this stage in the

litigation.2

                                CONCLUSION

      Defendant’s motion for judgment as a matter of law, or in

the   alternative   for   new   trial   (ECF   No.   137),   is   denied.

Defendant’s motion to certify (ECF No. 138) is also denied.

      IT IS SO ORDERED, this 13th day of November, 2018.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




2
  Of course, on appeal, the Court of Appeals may determine that asking
the Georgia Supreme Court for help on these issues is appropriate.


                                   23
